Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed 7/20/2021.
Claims 1-20 are pending for this examination.
Claims 8-16 were amended.

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches multi-processor systems and methods comprising accelerators where access requests from the accelerators are decoding and routed to corresponding hardware for execution, however, the prior art does not fairly teach or suggest, individually or in combination, a system and method consisting of accelerators, system memory, and local memory, where an accelerator request is decoded using a first level decode in a decoder and a check is done to determine if the request is a coherent request or a non-coherent request, where coherent requests are directed to local memory associated with the accelerator, and non-coherent requests are directed to a non-coherent request router of the accelerator where a second level decode of the non-coherent requests are done as claimed.  Examiner finds that the accelerator system using a first level decode to determine coherent and non-coherent requests, where non-coherent requests .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sankaran et al. (US 2019/0347125) teaches a system including a heterogeneous scheduler for dispatching instructions to heterogeneous processing elements, including processor cores and accelerators, where instructions are decoded and routed to their respective processing elements for execution.
Khoo et al. (US 2013/0083804) teaches a sideband router system in a system with multiple processors.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183